PER CURIAM.
Lionell Elijah Ephraim appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Ephraim v. Angelone, No. CA-01-610-2 (E.D.Va. filed Mar. 1, 2003; entered Mar. 3, 2003).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


Because we have received and reviewed the district court record on appeal, we deny Ephraim’s motion for transmittal of the record as unnecessary.